          Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 1 of 6


1    AARON D. FORD
      Attorney General
2    CHRISTOPHER M. GUY (Bar No. 15239)
      Deputy Attorney General
3    KATLYN M. BRADY (Bar No. 14173)
      Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 East Washington Avenue
     Suite 3900
6    Las Vegas, Nevada 89101
     (702) 486-3326 (phone)
7    (702) 486-3773 (fax)
     Email: cguy@ag.nv.gov
8
     Attorneys for Defendants
9    James Cox, James Dzurenda,
     Dwight Neven, and Brian Williams
10

11

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   THAD AUBERT,                                      Case No. 2:18-cv-01329-GMN-EJY

15                     Plaintiff,
                                                    DEFENDANTS’ UNOPPOSED MOTION
16   v.                                               TO EXTEND THE DISPOSITIVE
                                                          MOTION DEADLINE
17   JAMES DZURENDA, et al.,                              (FOURTH REQUEST)

18                     Defendants.

19

20         Defendants, James Cox, James Dzurenda, Dwight Neven, and Brian Williams

21   (NDOC Employees), by and through counsel, Aaron D. Ford, Nevada Attorney General, and

22   Christopher M. Guy, Deputy Attorney General, of the State of Nevada, Office of the

23   Attorney General, requests this Court to extend the dispositive motion deadline by 75 days

24   from January 13, 2021, to March 29, 2021.

25                    MEMORANDUM OF POINTS AND AUTHORITIES

26   I.    INTRODUCTION

27         Defendants respectfully request this Court grant its unopposed motion to extend the

28   dispositive motion deadline. Defense counsel recently joined this Office of the Attorney



30                                          Page 1 of 7
           Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 2 of 6


1    General (OAG) and was assigned the defense of this case. Counsel’s efforts to get up to
2    speed on this case have been delayed for several reasons: (1) counsel was only recently
3    appointed to defend this matter and thus needs additional time to review the case, (2) due
4    to Governor Sisolak’s Stay at Home 2.0 order, counsel has been required to work from home,
5    which reduced access to case files, and (3) due to the upcoming holiday, the Office of the
6    Nevada Attorney General will be closed.1
7           Additionally, Aubert stated to counsel that he has experienced delays and
8    restrictions due to COVID-19.2 Such events have caused his efforts to pursue his claims to
9    fall behind. More time would be a benefit, as it would allow him to resume his efforts.3
10   Additionally, Aubert believes he may be able to secure an attorney in the first part of 2021
11   and that a brief extension would allow him the time to pursue that possibility.4 Accordingly,
12   the parties have agreed to extend the dispositive motion deadline to March 29, 2021.5
13   II.    BACKGROUND
14          On November 16, 2020, the Court granted Defendants’ third motion for an extension
15   of time, which extended the dispositive motions deadline to January 13, 2021.6 Since then,
16   the undersigned counsel joined the OAG.7 Recently, undersigned counsel has been assigned
17   the defense of this matter. Counsel was unable to speak with Aubert until 1:00 P.M. on
18   December 23, 2020.8 However, the December 23, 2020 call was a promising conversation,
19   which included a discussion about a possible future settlement.9 Both sides came to an
20   agreement that an extension of time would be mutually beneficial.10
21   ///
22   ///
23          1The  OAG observes the two upcoming Nevada holidays, which will close the office:
24   Christmas on Friday, December 25, and New Years’ on Friday, January 1.
           2 Ex. A (Declaration of Counsel).
           3 Id.
25         4 Id.
           5 Id.
26         6 ECF No. 114.
           7 Defense counsel joined the OAG on November 30, 2020.
27         8 Ex. A (Declaration of Counsel).
           9 Id.
28         10 Id.




30                                            Page 2 of 7
            Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 3 of 6


1    III.    LEGAL STANDARD
2            A.    Rule 6(b), Fed. R. Civ. Proc.
3            Rule 6(b)(1), Fed. R. Civ. Pro., governs extensions of time:
4                  When an act may or must be done within a specified time, the
                   court may, for good cause, extend the time: (A) with or without
5                  motion or notice if the court acts, or if a request is made, before
                   the original time or its extension expires; or (B) on motion made
6                  after the time has expired if the party failed to act because of
                   excusable neglect.
7

8            Under Rule 6, good cause is not a rigorous or high standard, and courts have
9    construed the test broadly. Ahanchion v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
10   (9th Cir. 2010). Rule 6(b) “[is] to be liberally construed to effectuate the general purpose of
11   seeing that cases are tried on the merits.” Rodgers v. Watt, 722 F.2d 456, 459 (9th Cir.
12   1983); Wong v. Regents of the Univ. of Calif., 410 F.3d 1052, 1060 (9th Cir. 2005) (“Of course,
13   courts should not mindlessly enforce deadlines.”). In general, an application for extension
14   of time under Rule 6(b)(1)(A) will be granted in the absence of bad faith. Ahanchion, 624
15   F.3d at 1259 (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and
16   Procedure § 1165 (3d ed. 2004)) (internal quotations omitted).
17           B.    Local Rules 2611
18                 LR 26-3. EXTENSION OF SCHEDULED DEADLINES:
19                 A motion or stipulation to extend any date set by the discovery
                   plan, scheduling order, or other order must, in addition to
20                 satisfying the requirements of LR IA 6-1, be supported by a
                   showing of good cause for the extension. A motion or stipulation
21                 to extend a deadline set forth in a discovery plan must be received
                   by the court no later than 21 days before the expiration of the
22                 subject deadline. A request made within 21 days of the subject
                   deadline must be supported by a showing of good cause. A request
23                 made after the expiration of the subject deadline will not be
                   granted unless the movant also demonstrates that the failure to
24                 act was the result of excusable neglect. A motion or stipulation to
                   extend a discovery deadline or to reopen discovery must include:
25

26   ///
27           11
              “A motion or stipulation to extend time must state the reasons for the extension
28   requested and must inform the court of all previous extensions of the subject deadline the
     court granted.” LR IA 6-1.


30                                             Page 3 of 7
           Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 4 of 6


1                       (a) A statement specifying the discovery completed;
2                       (b) A specific description of the discovery that remains to
                        be completed;
3
                        (c) The reasons why the deadline was not satisfied or the
4                       remaining discovery was not completed within the time
                        limits set by the discovery plan; and
5
                        (d) A proposed schedule for completing all remaining
6                       discovery.[12]
7    IV.    LEGAL ANALYSIS
8           A.    Local Rule 26-3 Requirements
9                 1.    Completed Discovery
10          All discovery has been completed.
11                2.    Discovery That Remains to Be Completed
12          No discovery remains to be completed.
13                3.    Reasons Why the Deadlines Were Not Satisfied
14          As stated above, Defense counsel recently joined the OAG and was assigned the
15   defense of this case. Counsel efforts to get up to speed on this case have been delayed for
16   several reasons: (1) counsel was only recently appointed to defend this matter and thus
17   needs additional time to review the case, (2) due to Governor Sisolak’s Stay at Home 2.0
18   order, counsel has been required to work from home, which reduced access to case files, and
19   (3) due to the upcoming holiday, the Office of the Nevada Attorney General will be closed.13
20          Additionally, Aubert stated to counsel that he has experienced delays and
21   restrictions due to COVID-19.14 Such events have caused his efforts to pursue his claims to
22   fall behind. Aubert was transferred from Lovelock to High Desert State Prison.15 COVID-
23   19 has caused delays in dealing with the law library.16 More time would be a benefit, as it
24   would allow him to resume his efforts.17 Additionally, Aubert believes he may be able to
25          12 Nevada Local Court Rules 26-4
            13The OAG observes the two upcomingNevada holidays, which will close the office:
26
     Christmas on Friday, December 25, and New Years’ on Friday, January 1.
           14 Ex. A (Declaration of Counsel).
27         15 Id.
           16 Id.
28         17 Id.




30                                           Page 4 of 7
           Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 5 of 6


1    secure an attorney in the first part of 2021 through the aid of his family and that a brief
2    extension would allow him the time to pursue that possibility.18
3                    4.    Proposed Deadlines
4           Dispositive motion deadline                                  March 29, 2021
5           Joint pretrial order                                         April 28, 2021
6                    5.    Good Cause Exists; Thus, The Court Should Grant Defendants’
                           Motion To Extend The Dispositive Motion Deadline
7

8           Good cause exists for extending the dispositive motion deadline by 75 days. As laid
9    out above, counsel has diligently been working to defend this matter. However, counsel’s
10   recent hiring and admission to the Federal District Court,19 along with counsel’s current
11   caseload have left counsel unable to meet the current deadlines. Complicating the case
12   transition, Nevada’s Governor issued multiple stay-at-home directives, which has greatly
13   limited access to case files. While counsel is working diligently to get up to speed and defend
14   this action, a brief extension is required to allow adequate time to review and reflect on the
15   discovery and brief dispositive motions. Similarly, Aubert has experienced COVID-19
16   restrictions that have impacted his ability to prepare for a January 13 dipositive deadline.
17   As mentioned above, Aubert agrees that an extension would be mutually beneficial. Thus,
18   neither party will be prejudiced by the short delay.
19   V.     CONCLUSION
20          Defendants have shown good cause to extend the dispositive motions deadline to
21   March 29, 2021. Aubert does not oppose this motion. Due to the nature of summary
22   judgment and the time and complexity involved in adequately briefing the Court,
23   ///
24   ///
25   ///
26   ///
27
            18   Id.
28          19   Counsel was admitted to the Federal District Court on December 3, 2020.


30                                             Page 5 of 7
         Case 2:18-cv-01329-GMN-EJY Document 117 Filed 12/28/20 Page 6 of 6


1    Defendants respectfully request an extension of time to file dispositive motions from
2    January 13, 2021, to March 29, 2021.
3          DATED this 24th day of December, 2020.
4                                        AARON D. FORD
                                         Attorney General
5
                                         By: /s/ Christopher M. Guy
6                                           CHRISTOPHER M. GUY (Bar No. 15239)
                                            Deputy Attorney General
7                                           KATLYN M. BRADY (Bar No. 14173)
                                            Senior Deputy Attorney General
8
                                              Attorneys for Defendants
9

10

11
                                              IT IS SO ORDERED.
12

13

14                                            ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
15

16                                            Dated: December 28, 2020

17

18

19

20

21

22

23

24

25

26

27

28


30                                          Page 6 of 7
